In an action to recover damages for the unauthorized dumping of waste material upon real property, judgment for plaintiff reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless plaintiff, within ten days from the entry of the order hereon, stipulate to accept as damages the sum of $3,000, in which event the judgment, as so modified, is unanimously affirmed, without costs. In the light o£ all of the circumstances the award for the filling in of the swampland was excessive. Carswell, Johnston, Sneed and Wenzel, JJ., concur; Nolan, P. J., concurs, but adheres to the views expressed in his memorandum in Bomptin Realty Co. v. City of New York (276 App. Div. 1094).